DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 3–8 is/are pending.
Claim(s) 2 is/are canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1 and 3–8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voillequin et al. (US 2015/0340684 A1, hereinafter Voillequin) in view of Zhang et al. (CN 101710619 A, hereinafter Zhang).
claim 1, Voillequin discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising:
a negative electrode active material (see Li4Ti5O12, [0046]–[0049]),
a binder (see Therban 4307, [0046]–[0049]), and
an organic solvent (see ethylene carbonate, [0046]–[0049]), and
a conductive material (see carbon black, [0046]–[0049]),
wherein the negative electrode active material includes lithium titanium oxide (see Li4Ti5O12, [0046]–[0049]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see Therban 4307, [0046]–[0049]) and
the copolymer has a Mooney viscosity ML1+4, 100° C of not less than 50 and not more than 200 (see Therban 4307, [0046]–[0049]), and
the conductive material includes carbon black ([0046]–[0049]).
ARLANXEO discloses a Mooney viscosity, a butadiene content, and an acrylonitrile content of Therban 4307. Therban 4307 has a Mooney viscosity ML1+4, 100° C of 63 ± 7.
Voillequin does not explicitly disclose:
the conductive material includes carbon fiber and carbon black.
Zhang discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising lithium titanium oxide (see Li4Ti5O12, [0013]), carbon fiber, and carbon black (see conductive agent, [0020]) to improve conductivity, electrochemical capacity, and rate charge and discharge capacity (see conductive contact interface, [0020]).  Voillequin and Zhang are analogous art because they are directed to lithium titanium oxide-containing negative 
Regarding claim 3, modified Voillequin discloses all claim limitations set forth above and further discloses a slurry composition for a non-aqueous secondary battery negative electrode:
wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 20 mass % and not more than 80 mass % (see Therban 4307, [0046]–[0049]).
ARLANXEO discloses a Mooney viscosity, a butadiene content, and an acrylonitrile content of Therban 4307. Therban 4307 has a butadiene content of 57.5 ± 1.5.
Regarding claim 4, modified Voillequin discloses all claim limitations set forth above and further discloses a slurry composition for a non-aqueous secondary battery negative electrode:
wherein the copolymer includes the nitrile group-containing monomer unit in a proportion of not less than 10 mass % and not more than 55 mass % (see Therban 4307, [0046]–[0049]).
ARLANXEO discloses a Mooney viscosity, a butadiene content, and an acrylonitrile content of Therban 4307. Therban 4307 has an acrylonitrile content of 42.5 ± 1.5.
claim 5, modified Voillequin discloses all claim limitations set forth above and further discloses a slurry composition for a non-aqueous secondary battery negative electrode:
wherein the binder includes a polymer including 80 mass % or more of fluorine atoms in a proportion of 40 mass % or less per 100 mass %, in total, of the binder (see anode polymer composition, [0046]–[0049]).
Regarding claim 6, Voillequin discloses a negative electrode for a non-aqueous secondary battery comprising an electrode mixed material layer formed on a current collector (see anode, [0046]–[0049]) using a slurry composition comprising:
a negative electrode active material (see Li4Ti5O12, [0046]–[0049]),
a binder (see Therban 4307, [0046]–[0049]),
an organic solvent (see ethylene carbonate, [0046]–[0049]), and
a conductive material (see carbon black, [0046]–[0049]),
wherein the negative electrode active material includes lithium titanium oxide (see Li4Ti5O12, [0046]–[0049]),
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see Therban 4307, [0046]–[0049]) and
the copolymer has a Mooney viscosity ML1+4, 100° C of not less than 50 and not more than 200 (see Therban 4307, [0046]–[0049]), and
the conductive material includes carbon black ([0046]–[0049]).
ARLANXEO discloses a Mooney viscosity, a butadiene content, and an acrylonitrile content of Therban 4307. Therban 4307 has a Mooney viscosity ML1+4, 100° C of 63 ± 7.

the conductive material includes carbon fiber and carbon black.
Zhang discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising lithium titanium oxide (see Li4Ti5O12, [0013]), carbon fiber, and carbon black (see conductive agent, [0020]) to improve conductivity, electrochemical capacity, and rate charge and discharge capacity (see conductive contact interface, [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the conductive material of Voillequin with both carbon fiber and carbon black as taught by Zhang in order to improve conductivity, electrochemical capacity, and rate charge and discharge capacity.
Regarding claim 7, Voillequin discloses a non-aqueous secondary battery comprising a positive electrode, a negative electrode, a separator, and an electrolyte solution (see lithium-ion battery, [0046]–[0049]), wherein the negative electrode includes an electrode mixed material layer formed on a current collector (see anode, [0046]–[0049]) using a slurry composition comprising:
a negative electrode active material (see Li4Ti5O12, [0046]–[0049]),
a binder (see Therban 4307, [0046]–[0049]),
an organic solvent (see ethylene carbonate, [0046]–[0049]), and
a conductive material (see carbon black, [0046]–[0049]),
wherein the negative electrode active material includes lithium titanium oxide (see Li4Ti5O12
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see Therban 4307, [0046]–[0049]) and
the copolymer has a Mooney viscosity ML1+4, 100° C of not less than 50 and not more than 200 (see Therban 4307, [0046]–[0049]), and
the conductive material includes carbon black ([0046]–[0049]).
ARLANXEO discloses a Mooney viscosity, a butadiene content, and an acrylonitrile content of Therban 4307. Therban 4307 has a Mooney viscosity ML1+4, 100° C of 63 ± 7.
Voillequin does not explicitly disclose:
the conductive material includes carbon fiber and carbon black.
Zhang discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising lithium titanium oxide (see Li4Ti5O12, [0013]), carbon fiber, and carbon black (see conductive agent, [0020]) to improve conductivity, electrochemical capacity, and rate charge and discharge capacity (see conductive contact interface, [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the conductive material of Voillequin with both carbon fiber and carbon black as taught by Zhang in order to improve conductivity, electrochemical capacity, and rate charge and discharge capacity.
Regarding claim 8, Voillequin discloses a method of producing a slurry composition for a non-aqueous secondary battery negative electrode containing a negative electrode active material (see Li4Ti5O12, [0046]–[0049]), a binder (see Therban 4307, [0046]–[0049]), an organic solvent (see ethylene carbonate, [0046]–[0049]), and a conductive material (see carbon black, 
a step A of mixing the binder and the organic solvent to obtain a mixture (see mixer, [0046]–[0049]); and
a step B of mixing the negative electrode active material and the mixture (see mixer, [0046]–[0049]);
wherein the negative electrode active material includes lithium titanium oxide (see Li4Ti5O12, [0046]–[0049]),
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see Therban 4307, [0046]–[0049]) and
the copolymer has a Mooney viscosity ML1+4, 100° C of not less than 50 and not more than 200 (see Therban 4307, [0046]–[0049]), and
the conductive material includes carbon black ([0046]–[0049]).
ARLANXEO discloses a Mooney viscosity, a butadiene content, and an acrylonitrile content of Therban 4307. Therban 4307 has a Mooney viscosity ML1+4, 100° C of 63 ± 7.
Voillequin does not explicitly disclose:
the conductive material includes carbon fiber and carbon black.
Zhang discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising lithium titanium oxide (see Li4Ti5O12, [0013]), carbon fiber, and carbon black (see conductive agent, [0020]) to improve conductivity, electrochemical capacity, and rate charge and discharge capacity (see conductive contact interface, [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to .

Claim(s) 1 and 3–8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (KR 2017-0112345 A, hereinafter Yoo) in view of Park et al. (KR 2015-0022447 A, hereinafter Park) and Zhang (CN 101710619 A).
Regarding claims 1, 3, and 4, Yoo discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising:
a negative electrode active material (see LTO, [0105]),
a binder (see HNBR, [0105]),
an organic solvent (see NMP, [0105]), and
a conductive material (see CNT, [0105]),
wherein the negative electrode active material includes lithium titanium oxide (see LTO, [0105]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see HNBR, [0105]), and
wherein the conductive material includes carbon fiber (see CNT, [0105]).
Yoo does not explicitly disclose:
the copolymer has a Mooney viscosity ML1+4
wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 20 mass % and not more than 80 mass %; and
wherein the copolymer includes the nitrile group-containing monomer unit in a proportion of not less than 10 mass % and not more than 55 mass %.
Park discloses a binder comprising a copolymer having a Mooney viscosity ML1+4, 100° C of not less than 50 and not more than 200 (see Mooney, [0018]); wherein the copolymer includes the at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit in a proportion of not less than 20 mass % and not more than 80 mass % (see butadiene, [0023]); and wherein the copolymer includes the nitrile group-containing monomer unit in a proportion of not less than 10 mass % and not more than 55 mass % (see acrylonitrile, [0023]) to improve the uniformity of the slurry composition (see electrode slurry, [0056]). Yoo and Park are analogous art because they are directed to slurry compositions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer of Yoo with the Mooney viscosity of Park in order to improve the uniformity of the slurry composition.
Yoo does not explicitly disclose:
the conductive material includes carbon fiber and carbon black.
Zhang discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising lithium titanium oxide (see Li4Ti5O12, [0013]), carbon fiber, and carbon black (see conductive agent, [0020]) to improve conductivity, electrochemical capacity, and rate charge and discharge capacity (see conductive contact interface, [0020]).  Yoo and Zhang are analogous art because they are directed to lithium titanium oxide-containing negative electrodes. 
Regarding claim 5, modified Yoo discloses all claim limitations set forth above and further discloses a slurry composition for a non-aqueous secondary battery negative electrode:
wherein the binder includes a polymer including 80 mass % or more of fluorine atoms in a proportion of 40 mass % or less per 100 mass %, in total, of the binder (see PVDF, [0105]).
Regarding claim 6, Yoo discloses a negative electrode for a non-aqueous secondary battery comprising an electrode mixed material layer formed on a current collector using a slurry composition comprising:
a negative electrode active material (see LTO, [0105]),
a binder (see HNBR, [0105]),
an organic solvent (see NMP, [0105]), and
a conductive material (see CNT, [0105]),
wherein the negative electrode active material includes lithium titanium oxide (see LTO, [0105]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see HNBR, [0105]), and
wherein the conductive material includes carbon fiber (see CNT, [0105]).
Yoo does not explicitly disclose:
the copolymer has a Mooney viscosity ML1+4, 100° C of not less than 50 and not more than 200.
Park discloses a binder comprising a copolymer having a Mooney viscosity ML1+4, 100° C of not less than 50 and not more than 200 (see Mooney, [0018]) to improve the uniformity of the slurry composition (see electrode slurry, [0056]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer of Yoo with the Mooney viscosity of Park in order to improve the uniformity of the slurry composition.
Yoo does not explicitly disclose:
the conductive material includes carbon fiber and carbon black.
Zhang discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising lithium titanium oxide (see Li4Ti5O12, [0013]), carbon fiber, and carbon black (see conductive agent, [0020]) to improve conductivity, electrochemical capacity, and rate charge and discharge capacity (see conductive contact interface, [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the conductive material of modified Yoo with both carbon fiber and carbon black as taught by Zhang in order to improve conductivity, electrochemical capacity, and rate charge and discharge capacity.
Regarding claim 7, Yoo discloses a non-aqueous secondary battery comprising a positive electrode, a negative electrode, a separator, and an electrolyte solution, wherein the negative electrode includes an electrode mixed material layer formed on a current collector using a slurry composition comprising:
a negative electrode active material (see LTO, [0105]),
a binder (see HNBR, [0105]),
an organic solvent (see NMP, [0105]), and
a conductive material (see CNT, [0105]),
wherein the negative electrode active material includes lithium titanium oxide (see LTO, [0105]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see HNBR, [0105]), and
wherein the conductive material includes carbon fiber (see CNT, [0105]).
Yoo does not explicitly disclose:
the copolymer has a Mooney viscosity ML1+4, 100° C of not less than 50 and not more than 200.
Park discloses a binder comprising a copolymer having a Mooney viscosity ML1+4, 100° C of not less than 50 and not more than 200 (see Mooney, [0018]) to improve the uniformity of the slurry composition (see electrode slurry, [0056]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer of Yoo with the Mooney viscosity of Park in order to improve the uniformity of the slurry composition.
Yoo does not explicitly disclose:
the conductive material includes carbon fiber and carbon black.
Zhang discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising lithium titanium oxide (see Li4Ti5O12, [0013]), carbon fiber, and carbon black (see conductive agent, [0020]) to improve conductivity, electrochemical capacity, and rate 
Regarding claim 8, Yoo discloses a method of producing a slurry composition for a non-aqueous secondary battery negative electrode containing a negative electrode active material (see LTO, [0105]), a binder (see HNBR, [0105]), an organic solvent (see NMP, [0105]), and a conductive material (see CNT, [0105]), the method of producing the slurry composition for a non-aqueous secondary battery negative electrode comprising:
a step A of mixing the binder, the conductive material, and the organic solvent to obtain a mixture (see added, [0105]); and
a step B of mixing the negative electrode active material and the mixture (see mixed, [0105]);
wherein the negative electrode active material includes lithium titanium oxide (see LTO, [0105]), and
the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see HNBR, [0105]), and
the conductive material includes carbon fiber (see CNT, [0105]).
Yoo does not explicitly disclose:
the copolymer has a Mooney viscosity ML1+4, 100° C of not less than 50 and not more than 200.
1+4, 100° C of not less than 50 and not more than 200 (see Mooney, [0018]) to improve the uniformity of the slurry composition (see electrode slurry, [0056]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer of Yoo with the Mooney viscosity of Park in order to improve the uniformity of the slurry composition.
Yoo does not explicitly disclose:
the conductive material includes carbon fiber and carbon black.
Zhang discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising lithium titanium oxide (see Li4Ti5O12, [0013]), carbon fiber, and carbon black (see conductive agent, [0020]) to improve conductivity, electrochemical capacity, and rate charge and discharge capacity (see conductive contact interface, [0020]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the conductive material of modified Yoo with both carbon fiber and carbon black as taught by Zhang in order to improve conductivity, electrochemical capacity, and rate charge and discharge capacity.

Response to Amendment
The declaration under 37 CFR 1.132 filed 15 March 2021 is insufficient to overcome the rejection of claim(s) 1–8 based upon either Voillequin or Yoo as set forth in the last Office action because:  the declaration has not provided evidence commensurate in scope with the claims; and the declaration has not compared the evidence with prior art.
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d).
The negative electrode active material of the declaration is Li4Ti5O12. The negative electrode active material is a generic lithium titanium oxide and is not limited to Li4Ti5O12. The negative electrode active material of the declaration is not commensurate in scope with the negative electrode active material of the claims. No evidence has been presented that the alleged unexpected results would extend to all lithium titanium oxides.
The nitrile group-containing monomer unit of the declaration is acrylonitrile. The nitrile group-containing monomer unit of the claims is not limited. The nitrile group-containing monomer unit of the declaration is not commensurate in scope with the nitrile group-containing monomer unit of the claims. No evidence has been presented that the alleged unexpected results would extend to all nitrile group-containing monomer units.
The aliphatic conjugated diene monomer unit of the declaration is butadiene. The aliphatic conjugated diene monomer unit is not limited. The aliphatic conjugated diene monomer unit is not commensurate in scope with the aliphatic conjugated diene monomer unit of the claims. No evidence has been presented that the alleged unexpected results would extend to all aliphatic conjugated diene monomer units.
The Mooney viscosity of the declaration ranges from 70 to 160. The Mooney viscosity of the claims ranges from 50 to 200. The Mooney viscosity of the declaration is not commensurate 
The carbon black of the declaration is acetylene black. The carbon black of the claims is not limited. The carbon black of the declaration is not commensurate with the carbon black of the claims. No evidence has been presented that the alleged unexpected results would extend to all carbon blacks.
The carbon fiber of the declaration is carbon nanotubes. The carbon fiber of the claims is not limited to carbon nanotubes. The carbon fiber of the declaration is not commensurate in scope with the carbon fiber of the claims. No evidence has been presented that the alleged unexpected results would extend to all carbon fibers.
The amount of the negative electrode active material of the declaration is 92 parts by mass. The amount of the negative electrode active material of the claims is not limited. The amount of the negative electrode active material of the declaration is not commensurate in scope with the amount of the negative electrode active material. No evidence has been presented that the alleged unexpected results would extend to all amounts of negative electrode active material.
The amount of the copolymer of the declaration is 4 parts by mass. The amount of the copolymer of the claims is not limited. The amount of the copolymer of the declaration is not commensurate in scope with the amount of the copolymer. No evidence has been presented that the alleged unexpected results would extend to all amounts of copolymer.
The amount of the carbon black of the declaration is 3 parts by mass. The amount of the carbon black of the claims is not limited. The amount of the carbon black of the declaration is not commensurate in scope with the amount of the carbon black. No evidence has been presented that the alleged unexpected results would extend to all amounts of carbon black.

The proportion of the aliphatic conjugated diene monomer unit of the declaration ranges from 50 mass% to 75 mass%. The proportion of the aliphatic conjugated diene monomer unit of the claims ranges from 20 mass% to 80 mass%. The proportion of the aliphatic conjugated diene monomer unit of the declaration is not commensurate in scope with the proportion of the aliphatic conjugated diene monomer unit of the claims. No evidence has been presented that the alleged unexpected results extend to the entire claimed range of the proportion of the aliphatic conjugated diene monomer unit.
The proportion of the nitrile group-containing monomer unit of the declaration ranges from 25 mass% to 50 mass%. The proportion of the nitrile group-containing monomer unit of the claims ranges from 10 mass% to 55 mass%. The proportion of the nitrile group-containing monomer unit of the declaration is not commensurate in scope with the proportion of the nitrile group-containing monomer unit of the claims. No evidence has been presented that the alleged unexpected results extend to the entire claimed range of the proportion of the nitrile group-containing monomer unit.
The polymer including 80 mass% or more of fluorine atoms of the declaration is PVDF. The polymer including 80 mass% or more of fluorine atoms of the claims is not limited. The polymer including 80 mass% or more of fluorine atoms of the declaration is not commensurate in scope with the polymer including 80 mass% or more of fluorine atoms of the claims. No 
The proportion of the polymer including 80 mass% or more of fluorine atoms of the declaration is 30 mass%. The proportion of the polymer including 80 mass% or more of fluorine atoms of the claims is less than 40 mass%. The proportion of the polymer including 80 mass% or more of fluorine atoms of the declaration is not commensurate with the proportion of the polymer including 80 mass% or more of fluorine atoms of the claims. No evidence has been presented that the alleged unexpected results extend to the entire claimed range of the proportion of the polymer including 80 mass% or more of fluorine atoms.
Further, the alleged unexpected results are directed to low-temperature cycle characteristics of a non-aqueous electrolyte battery. The positive electrode of the declaration is LiCoO2/AB/PVDV (96/2/2 parts by mass). The positive electrode of the claims is not limited. The electrolyte is 1 M LiPF6 in EC/EMC (3/7 by volume). The electrolyte of the claims is not limited. No evidence has been presented that the alleged unexpected results extend to all positive electrodes and electrolytes.
Therefore, the declaration has not presented evidence commensurate in scope with the claims.
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 prior art. Emphasis added. See MPEP § 716.02(e).
The alleged unexpected results have been compared with the comparative examples of the specification. The comparative examples are not described as prior art and cannot be considered "prior art that is more closely related to the invention than the prior art relied upon by the examiner." The closest prior art of record is Voillequin. The evidence of alleged unexpected results has not been compared with Voillequin. Therefore, the declaration has not compared the claimed subject matter with the closest prior art nor prior art that is more closely related to the invention than the prior art relied upon by the examiner.

Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.
Applicants argue Voillequin discloses carbon black as the conductive material for its exemplified slurry composition (P8/¶4). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Voillequin discloses carbon black and carbon fibers may be provided as a mixture (see electrically conductive filler, [0034]). The list of electrically conductive fillers of Voillequin consists of carbon black, graphite, expanded graphite, carbon fibres, carbon nanotubes, and graphene. Based on the instant specification, carbon nanotubes are considered carbon fibers. Based on this interpretation, the list of electrically conductive fillers consists of five element. Based on a list of five elements, one of skill in the art would at once envisage the specific combination of carbon 
Applicants argue that Voillequin does not disclose the specific combination of carbon fiber and carbon black (P8/¶4). Voillequin discloses carbon black and carbon fibers may be provided as a mixture (see electrically conductive filler, [0034]). The list of electrically conductive fillers of Voillequin consists of carbon black, graphite, expanded graphite, carbon fibres, carbon nanotubes, and graphene. Based on the instant specification, carbon nanotubes are considered carbon fibers. Based on this interpretation, the list of electrically conductive fillers consists of five element. Based on a list of five elements, one of skill in the art would at once envisage the specific combination of carbon black and carbon fiber. Therefore, Voillequin discloses the specific combination of carbon fiber and carbon black.
Applicants argue Voillequin does not teach a method producing a slurry composition comprising a conductive material wherein the conductive material includes both carbon fiber and carbon black (P8/¶5). Voillequin teaches the specific combination of carbon fiber and carbon black as detailed above. Therefore, Voillequin also teaches a method producing a slurry composition comprising a conductive material wherein the conductive material includes both carbon fiber and carbon black.
Applicants argue claims 3–7 are novel by virtue of their dependency and for the additional limitations recited therein (P9/¶1). Claim 1 is not allowable as detailed above. The additional limitations recited in claims 3–7 are disclosed by the cited references as detailed above.
Applicants argue Yoo teaches carbon nanotubes as the conductive material for its exemplified slurry compositions (P10/¶2). Disclosed examples and preferred embodiments do In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Yoo teaches the conductive material may include carbon blacks and carbon fibers (see conductive material, [0063]). Therefore, Yoo suggests the conductive material may be a combination of carbon black and carbon fiber.
Applicants argue Yoo does not teach or suggest the specific combination of carbon fiber and carbon black as the conductive material in its slurry composition (P10/¶2). Yoo teaches the conductive material may include carbon blacks and carbon fibers (see conductive material, [0063]). Therefore, Yoo suggests the conductive material may be a combination of carbon black and carbon fiber.
Applicants argue Park does not teach or suggest the specific conductive material including carbon fiber and carbon black (P10/¶3). Park teaches the conductive material may include carbon blacks and carbon fibers (see conductive material, [0013]). Therefore, Park suggests the conductive material may be a combination of carbon black and carbon fiber.
Applicants argue all of Examples 1–10 containing components defined in amended claims 1 and 8 exhibit good battery cycle characteristics (P10/¶4). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). Examples 1–10 are not commensurate in scope with the claims as detailed above. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961). In other words, the evidence of unexpected results must be compared with prior art. Emphasis added. See MPEP § 716.02(e). Examples 1–10 are not compared with prior art as detailed above. Therefore, the specification has not demonstrated that the claimed subject matter demonstrates good battery cycle characteristics.
Applicants argue the slurry composition as claimed achieves good cycle characteristics even under unusually harsh testing conditions as stated in the declaration (P10/¶5). The declaration is ineffective as detailed above.
Applicants argue claims 3–7 are allowable by virtue of their dependency and for the additional limitations recited therein (P11/¶2). Claim 1 is not allowable as detailed above. The additional limitations recited in claims 3–7 are disclosed by the cited references as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725